Brady v Contangelo (2019 NY Slip Op 08315)





Brady v Contangelo


2019 NY Slip Op 08315


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1045 CA 19-00120

[*1]NANCY J. BRADY AND PATRICK J. BRADY, PLAINTIFFS-APPELLANTS,
vTIMOTHY J. CONTANGELO, DEFENDANT-RESPONDENT. 


LAW OFFICE OF FRANCIS LETRO, BUFFALO (CAREY C. BEYER OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (DANIEL J. CERCONE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered July 17, 2018. The amended order denied plaintiffs' motion to set aside the jury verdict and for a new trial. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiffs appeal from an amended order that denied their posttrial motion pursuant to CPLR 4404 (a) seeking to set aside the jury verdict and grant a new trial. Plaintiffs contend that Supreme Court's supplemental jury charge on negligence was erroneous. Initially, plaintiffs preserved their contention for our review only in part, because only some of the specific grounds now raised on appeal were raised before the jury began deliberations (see CPLR
4110-b; McFadden v Oneida, Ltd., 93 AD3d 1309, 1310 [4th Dept 2012]). In any event, "  the charge as a whole adequately conveyed the proper legal principles' " (Garris v K-Mart, Inc., 37 AD3d 1065, 1066 [4th Dept 2007]; see generally Brady v Contangelo, 148 AD3d 1544, 1545 [4th Dept 2017]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court